Case 8:12-cr-00139-SDM-TGW Document 40 Filed 02/26/20 Page 1 of 5 PageID 170




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                              Case No. 8:12-cr-139-T-23TGW

   FRANCIS CRAIG REEDER

                 UNITED STATES’ MOTION FOR RULE TO
             SHOW CAUSE AND INSTALLMENT PAYMENT ORDER

             The United States, pursuant to 18 U.S.C. §§ 3613 and 3664, moves for a

   rule to show cause and order requiring Francis Craig Reeder to make monthly

   installment payments toward his restitution debt. Since his termination of

   supervised release, Reeder has made one $300 payment. In support of its

   motion, the United States provides the following memorandum of law.

                              MEMORANDUM OF LAW

        I.      Procedural History

             In September 2012, this Court entered judgment against Reeder to serve

   40 months’ imprisonment and pay $5,349,874 in restitution to dozens of

   corporate victims of his wire fraud scheme. Doc. 29. The judgment further

   required Reeder, upon release from custody, to pay restitution “equal to 10%

   of his net monthly income per month.” Id. at 7. During his term of supervised

   release, Reeder consistently paid approximately $300 to $600 per month. Yet,

   since termination of supervised release in October 2017, Reeder made just one
Case 8:12-cr-00139-SDM-TGW Document 40 Filed 02/26/20 Page 2 of 5 PageID 171




   $300 payment in June 2019.

            Having noticed the cessation in payments, the United States made

   numerous attempts to enter into a repayment agreement with Reeder, but he

   refused to do so. See Composite Attachment A. Despite these efforts, Reeder

   has not even made another payment. As of today, February 25, 2020, Reeder

   still owes more than $5.3 million.

      II.         Argument

            This Court is authorized to order installment payments under the

   Mandatory Victim Restitution Act (“MVRA”). 18 U.S.C. § 3664(f)(2).

   Specifically, section 3664(f)(2) states:

            the court shall, pursuant to section 3572, specify in the restitution
            order the manner in which, and the schedule according to which,
            the restitution is to be paid, in consideration of —

            (A)     the financial resources and other assets of the defendant,
                    including whether any of these assets are jointly
                    controlled;

            (B)     projected earnings and other income of the defendant; and

            (C)     any financial obligations of the defendant; including
                    obligations to dependents.

   18 U.S.C. § 3664(f)(2), incorporates by reference § 3572, which provides:

            (d)   Time, method of payment, and related items. — (1) A
            person sentenced to pay a fine or other monetary penalty,
            including restitution, shall make such payment immediately,

                                              2
Case 8:12-cr-00139-SDM-TGW Document 40 Filed 02/26/20 Page 3 of 5 PageID 172




         unless, in the interest of justice, the court provides for payment
         on a date certain or in installments . . .

         (2)    If the judgment, or, in the case of a restitution order, the
         order, permits other than immediate payment, the length of
         time over which scheduled payments will be made . . . shall
         be the shortest time in which full payment can be reasonably
         made.

   18 U.S.C. § 3572(d).

         At sentencing, this Court set Reeder’s monthly restitution payment to

   be paid at the rate of 10% of his net monthly income. Doc. 29 at 7. He has

   failed to comply with this Court’s Order.

         According to the Reeder, he earns a base pay of $55,000 and

   commissions ranging from $6,500 to $7,500 per month. His gross income is at

   least $133,000 per year. A conservative estimate of 10% of his net pay is $822

   per month. Under the Federal Debt Collection Practices Act, the United States

   may garnish 25% of a defendant’s disposable income, which—again,

   conservatively—would be a minimum of $2,055 per month. Based on his

   financial information, Reeder appears to be able to pay $1,300 per month

   toward his restitution obligation.

         Accordingly, the United States requests that this Court (1) issue a rule

   to show cause why Reeder should not be held in contempt of court for his

   failure to comply with the payment schedule in his judgment; (2) enter an

                                           3
Case 8:12-cr-00139-SDM-TGW Document 40 Filed 02/26/20 Page 4 of 5 PageID 173




   installment payment order requiring Reeder to pay $1,300 per month to the

   Clerk of the Court until further notice; (3) enter an order requiring Reeder to

   notify the United States Attorney’s Office and this Court of any material

   change in his economic circumstances that might affect his ability to pay

   restitution pursuant to 18 U.S.C. § 3664(k); and (4) enter an order requiring

   Reeder to submit a completed financial statement to the United States

   Attorney’s Office within 14 days and annually until the debt expires.

                                           Respectfully submitted,

                                           MARIA CHAPA LOPEZ
                                           United States Attorney

                                    By:    s/ Jillian M. Jewell
                                           JILLIAN M. JEWELL
                                           Assistant United States Attorney
                                           Florida Bar No. 112974
                                           Financial Litigation Unit
                                           400 North Tampa Street, Suite 3200
                                           Tampa, FL 33602
                                           Telephone: (813) 274-6065
                                           Facsimile: (813) 301-3103
                                           E-mail: FLUDocket.mailbox@usdoj.gov




                                           4
Case 8:12-cr-00139-SDM-TGW Document 40 Filed 02/26/20 Page 5 of 5 PageID 174




                             CERTIFICATE OF SERVICE

          I hereby certify that on February 26, 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system and

   mailed a copy of the United States’ Motion for Rule to Show Cause and

   Installment Payment Order to:

          Francis Craig Reeder
          Irving, TX 75038 1

                                             s/ Jillian M. Jewell
                                             Assistant United States Attorney




   1
     Pursuant to Federal Rule of Criminal Procedure 49.1(a)(5), the United States is
   not including the defendant’s full home address. Should the Court need it, the United
   States will of course provide it.
